Title: To George Washington from Henry Laurens, 30 March 1778
From: Laurens, Henry
To: Washington, George



Sir.
30th March 1778

I had the honor of writing to Your Excellency Yesterday by Genl duportail.
At reading the Journal this Morning Congress reconsidered the Act of the 28th for authorizing Count Pulaski to raise a seperate Corps & expunged the words “Prisoners &” which stood in the last Sentence & your Excellency will receive within the present Inclosure a Copy of the Act as now amended.
I likewise inclose an Act of Congress of this date for securing the Exchange & inlargement of Major General Lee & for other purposes relative to the intended Cartel for the Exchange of Prisoners to which I beg leave to refer. I have the honour to be with great Regard & Esteem &ca.
